Filed 9/17/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 226







In the Interest of E.V., a child



Williams County Social Services, 		Petitioner and Appellee



v.



E.V., a child, E.S., mother, D.H., father, 		Respondents



E.S., mother, 		Appellant



E.V., a child, 		Appellee







No. 20150078







Appeal from the Juvenile Court of Williams County, Northwest Judicial District, the Honorable Paul W. Jacobson, Judge.



AFFIRMED.



Per Curiam.



Sandy Jones (argued), Marlyce A. Wilder (appeared), State’s Attorney, 205 E. Broadway, P.O. Box 2047, Williston, ND 58802-2047, for petitioner and appellee Williams County Social Services.



Misty L. Nehring, Williston Public Defender Office, 309 Washington Ave., Ste. 404, Williston, ND 58801, for appellant.



Scott O. Diamond, 210 Broadway, Ste. 401B, Fargo, ND 58102, for appellee E.V.

Interest of E.V.

No. 20150078



Per Curiam.

[¶1]	A mother appeals from a judgment finding deprivation and continuing placement of the minor child with Williams County Social Services.  The mother argues the district court erred by finding the child deprived and finding reasonable efforts for reunification have been made.  We conclude the district court’s findings are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom